Citation Nr: 9926863	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to service connection for pilonidal cyst.

3.  Entitlement to a disability rating higher than 10 percent 
for residuals of right knee injury with traumatic arthritis, 
on appeal from the initial grant of service connection.

4.  Entitlement to a disability rating higher than 10 percent 
for residuals of left knee injury with traumatic arthritis, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
service connection for a right ankle disorder and pilonidal 
cyst and granted service connection for right and left knee 
disorders with assignment of zero percent disability ratings.  
The veteran has since moved to the jurisdiction of the RO in 
Nashville, Tennessee.

A July 1997 Hearing Officer's decision assigned 10 percent 
disability ratings for the veteran's right and left knee 
disorders.  However, this was not a full grant of the 
benefits sought on appeal because a higher disability rating 
is available under Diagnostic Code 5257.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, these issues remain 
before the Board. 

The veteran filed a claim for service connection for a right 
wrist disorder with his other claims in November 1996.  This 
issue has not been adjudicated by the RO, and it is not 
inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has a right ankle disorder, and his claim for 
service connection is not plausible.

2.  The veteran's enlistment examination showed that he had a 
history of pilonidal cysts and rectal bleeding. 

3.  The veteran's pilonidal cyst existed prior to entry into 
service and was not the result of disease or injury during 
service.

4.  During service, the veteran underwent surgery for removal 
of recurring pilonidal cysts.

5.  The veteran's pilonidal cyst did not increase in severity 
due to service.  

6.  The veteran's claims for higher ratings for his knee 
conditions are plausible, and sufficient evidence has been 
obtained for correct disposition of these claims.

7.  Both of the veteran's service-connected knee disorders 
are manifested by subjective complaints of pain, with no 
objective findings of limitation of motion, instability, 
laxity, or subluxation, resulting in minimal functional 
impairment.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for residuals of right ankle sprain, and 
there is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's pilonidal cyst preexisted his entry into 
active military service.  38 U.S.C.A. §§ 1111 and 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).

3.  The veteran's pilonidal cyst was not aggravated by active 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 
(West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1998).

4.  The veteran has stated well-grounded claims for higher 
disability ratings for his bilateral knee disorders, and VA 
has satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

5.  The criteria for a disability rating in excess of 10 
percent for the veteran's residuals of right knee injury with 
traumatic arthritis have not been met since the initial grant 
of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5010 and 5257 (1998).

6.  The criteria for a disability rating in excess of 10 
percent for the veteran's residuals of left knee injury with 
traumatic arthritis have not been met since the initial grant 
of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5010 and 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Upon the veteran's enlistment into service in 1986, he 
reported a history of rectal bleeding.  Records obtained 
showed that he was hospitalized in June 1976 for rectal 
bleeding, constipation, and abdominal pain.  It was felt that 
the bleeding was secondary to a small fissure that was 
secondary to constipation and chronic irritation.  A barium 
enema conducted June 2, 1976, did not identify a bleeding 
site.  An air contrast barium enema was conducted June 24, 
1976, due to recurrent bleeding, and this showed a polypoid 
defect that likely represented the bleeding site.  His 
enlistment examination noted that he had had no further 
bleeding until 1986.  In February 1986, the veteran was 
treated with antibiotics for a pilonidal abscess.  The 
enlistment examination noted that examination on June 12, 
1986, showed a pilonidal dimple only with no infection.  

In October 1988, the veteran complained of rectal bleeding.  
He stated that he had had surgical repair of a pilonidal cyst 
in the same area during childhood.  He reported feeling a 
knot in that area for several years, and this had recently 
burst and drained bloody fluid.  Examination showed a small 
cyst with purulent discharge.  It was also noted that there 
was a 6-7 centimeter well-healed surgical scar on the midline 
transverse area of the buttocks.  From October 1988 until 
February 1989, the veteran was repeatedly treated for a 
recurring pilonidal abscess.  In October 1989, he again 
complained of a recurrent pilonidal cyst, and it was noted 
that he had sinus tracks from recurrent cysts.  In November 
1989, he underwent surgery for removal of the pilonidal cyst.

In June 1991, the veteran injured the right ankle while 
playing racquetball.  X-rays showed a possible old injury 
versus an avulsion fracture.  He denied any old injury to 
that ankle.  The diagnosis was right ankle sprain, rule-out 
avulsion fracture.  He was placed in a splint and provided 
crutches.  The follow-up examination two weeks later showed 
that his swelling had markedly decreased, and he had good 
range of motion with minimal tenderness.  He was told to 
gradually increase weight-bearing, and he would be fit for 
return to full duty by the end of two weeks. 

The veteran complained of knee pain on several occasions 
throughout service.  Magnetic resonance imaging (MRI) showed 
lateral meniscus tears in both knees.  He underwent 
arthroscopic surgery and debridement for the right knee in 
February 1996 and for the left knee in July 1996.  

On the Report of Medical History completed by the veteran in 
September 1996, he complained of swollen or painful joints, 
"trick" or locked knee, broken bones, and tumors, growths, 
or cysts.  He denied having any foot trouble.  He indicated 
that he could not squat or kneel due to severe knee pain.  
The history of his prior knee surgeries and removal of 
pilonidal cyst was noted.  A treatment note dated in October 
1996 indicated that the veteran had discomfort in both knees, 
more so on the right.  The examiner noted that the veteran 
would undoubtedly have increasing symptoms with later loss of 
articular cartilage and osteoarthritic changes.  

In connection with his claims for compensation, the veteran 
underwent a VA physical examination in December 1996.  He 
reported a "fairly typical" history of a pilonidal cyst 
with recurrent episodes of pain followed by drainage of 
bloody pus and bleeding.  He stated that this began in 1988, 
and he underwent surgery in 1989, which was successful.  He 
had had no further recurrences of the cyst or infection.  
With respect to his knees, the veteran indicated that he had 
had some locking of the knees prior to the surgeries, but 
this had improved.  He occasionally had popping of the knees, 
but his main problem was pain.  The pain worsened with cold 
weather and activity.  He reported difficulty climbing stairs 
and discomfort with activities such as squatting or stooping.  
He denied any instability.  He indicated that he had no 
trouble other than the pain.  The veteran also reported 
spraining his right ankle during service and indicated that 
he had some pain with activity.  He denied any swelling.

Examination showed that the veteran had a well-healed scar in 
the intergluteal fold that measured approximately 10 x 1 
centimeters.  There was some loss of subcutaneous fat over 
the sacrum consistent with the history of secondary closure 
of the pilonidal cyst.  The musculature of the lower 
extremities was symmetrical with no atrophy.  He had very 
good muscle strength about the knees, and the quadriceps were 
normal.  He had full range of motion of both knees, with full 
extension without difficulty and flexion to approximately 140 
degrees.  The knees were stable with no forward or backward 
slipping and no lateral instability.  Palpation of the knees 
was normal.  The veteran reported discomfort in the knees 
when standing and squatting.  Diagnoses included pilonidal 
cyst, postoperative status, well healed and asymptomatic; 
postoperative status arthroscopic surgery of left knee with 
subjective complaints of pain; postoperative status 
arthroscopic surgery of right knee with subjective complaints 
of pain; and history of ankle trauma on the right, now with 
normal findings and no evidence of residual trauma.  X-rays 
of the veteran's right ankle showed probable old trauma to 
the tip of the lateral malleolus, and x-rays of the knees 
showed minimal spurring along the intercondylar eminence of 
the tibia.  Otherwise, the articular surfaces and joint space 
at the knees were unremarkable, and there was no joint 
effusion.  The impression was minimal spurring, otherwise 
unremarkable study.

In April 1997, the veteran had a personal hearing.  With 
respect to his right ankle, he testified that it popped when 
he walked a lot, and it was sore and twisted easily.  He 
could stand longer if he placed his weight on his left ankle, 
rather than the right, because the right ankle felt weaker.  
He stated that his right foot went "to sleep" when he 
crossed his legs.  He had not had any treatment for his ankle 
since service, but he had told the doctor at the VA Medical 
Center that he was having problems with the ankle when he was 
treated for his knees.  

With respect to the pilonidal cyst, the veteran testified 
that he had this condition when he was young, and a doctor 
removed it.  He denied having any further problems until his 
military service.  He maintained that the pilonidal cyst 
during service was in a different location than the prior 
cyst.  He stated that the cysts during service were on the 
"outside," but the prior cyst was on the "inside" near his 
colon.  He did not believe that he had a surgical scar before 
service because the cyst was removed in a "different way," 
but he was not sure how.  He stated that he now had 
tenderness in the area of the prior pilonidal cyst.

With respect to his knees, the veteran testified that he had 
pain on a daily basis, and he needed to use his arms to push 
himself up from a bending or squatting position.  He stated 
that he had pain in his knees when kneeling.  Two weeks 
earlier he had fallen after kneeling while running water into 
the bathtub.  He had been treated at the VA Medical Center 
and was taking medication for pain and swelling.  He 
discussed his difficulty climbing stairs and rated his pain 
as a nine on a scale of one to ten.  He had a rubber brace 
for his knees that was issued after the inservice surgery, 
but he only wore it with shorts.

The RO obtained the veteran's VA treatment records dated in 
March 1997.  The report of a telephone call with the veteran 
indicated that he felt like the bones in his right knee were 
rubbing together.  He had been kneeling to draw bath water 
when he moved a little, the knee popped, and he "fell 
over."  He indicated that he had had pain ever since.  The 
knee had also swollen, and he indicated that both knees 
"puffed up" now and again.  A physician examined the 
veteran in March 1997.  The neurological examination was 
within normal limits.  There was no laxity of the knees.  He 
had mild tenderness.  The examiner's assessments included 
degenerative joint disease, knee. 


II.  Legal Analysis

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

1.  Residuals of right ankle sprain

The medical evidence does not warrant service connection for 
a right ankle disorder.  The evidence does not show a medical 
diagnosis of a chronic right ankle disorder either during or 
since service.  The inservice treatment was apparently for an 
acute and transitory condition of ankle sprain, since the 
veteran raised no further complaints regarding his ankle 
during his remaining five years of military service.  VA 
examination in 1996 showed normal findings with no evidence 
of residuals from the prior trauma.  The veteran's current 
complaints such as pain and weakness are symptoms only and do 
not constitute a diagnosed medical disorder.

Despite the fact that the veteran incurred a right ankle 
sprain during service, there must be ascertainable residuals 
from that injury in order to warrant service connection.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Therefore, since the medical evidence does not 
show a current disability due to a right ankle disorder, the 
veteran's claim for service connection is not well grounded.

The veteran's contention that he currently has residuals from 
the inservice right ankle sprain is not competent evidence.  
He cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
by simply presenting his own unqualified opinion.  There is 
no indication that the veteran possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Without competent medical evidence establishing 
that he has the claimed condition, his claim for service 
connection is not well grounded. 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The veteran testified that he has not 
received any treatment for his right ankle since his 
separation from service. 

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that his claim 
is plausible, the claim for service connection must be denied 
as not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) 
and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no 
duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78. 

2.  Pilonidal cyst

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As indicated above, the veteran's 
entrance examination indicated that he had a history of 
rectal bleeding and pilonidal cysts, and the pre-service 
medical evidence supported that history.  Therefore, the 
evidence clearly showed that this condition existed prior to 
his entry into service, and he is not entitled to the 
presumption of soundness.  The issue is whether the veteran's 
preexisting pilonidal cyst was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, including 
postoperative scars, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (1998) (emphasis added).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The medical evidence shows that the veteran's pilonidal cyst 
did not increase in disability during service.  Examining the 
medical evidence prior to service, he had a recurrence of 
pilonidal cyst just prior to entry into service.  The 
objective evidence directly contradicts the veteran's 
testimony that the pilonidal cyst did not recur until his 
military service.  Examining the medical evidence during 
service, the veteran's pilonidal cyst recurred approximately 
two years into his period of service, and the surgery in 
service was to correct the preexisting condition.  The 
inservice surgery did not aggravate the veteran's condition; 
he had no further recurrences of the pilonidal cyst during 
the remaining seven years of military service.  Therefore, 
there is no competent evidence of increased disability during 
service.

Review of the post-service medical evidence also does not 
disclose any evidence of aggravation of the veteran's 
pilonidal cyst.  Rather, the post-service findings support 
the conclusion that there was no increase in severity during 
service.  He has not had any recurrences of this condition 
since his separation from service; it is currently 
asymptomatic.  No medical professional has indicated that the 
veteran's pilonidal cyst is worse as a result of his military 
service.  As indicated above, the veteran's contention that 
his pilonidal cyst was aggravated by his military service is 
not competent evidence of increased disability.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the veteran's preexisting 
pilonidal cyst underwent no increase in severity during 
service and was not aggravated by service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for pilonidal cyst.  This condition 
existed prior to service and was not aggravated during 
service because there is no competent evidence of an increase 
in the basic level of the preexisting disorder during 
service.  Since the inservice surgery was performed to 
ameliorate a preexisting disease, the postoperative scar from 
this surgery cannot be considered service connected because 
there was no aggravation of the basic preexisting disease.  
See 38 C.F.R. § 3.306(b)(1) (1998).

B.  Higher rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of disability 
ratings for his bilateral knee disorders.  Therefore, his 
claims continue to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1998).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1998).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran an appropriate VA examination.  
He was also provided a personal hearing at the RO in 
accordance with his request.  A hearing before a Member of 
the Board was also scheduled, but he canceled the hearing.  
There is no indication of additional medical records that the 
RO did not obtain.  The veteran's representative argued that 
the 1996 VA examination was inadequate.  However, sufficient 
evidence is of record to properly rate the veteran's service-
connected disabilities.  The 1996 VA examination provided 
information as to range of motion, pain on motion, and 
functional limitations.  There is no evidence indicating that 
there has been a material change in the severity of the 
veteran's knee disabilities since he was examined in 1996.  
Therefore, in these circumstances, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a), including providing him an 
additional examination.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board, as did the RO, will consider all evidence, from 
service forward, in determining the appropriate evaluation 
for the veteran's service-connected knee disabilities.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran is currently evaluated as 10 percent disabled for 
each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010.  
His service-connected disorder is that of residuals of knee 
injuries with traumatic arthritis.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1998).  The hyphenated diagnostic code in 
this case indicates that impairment of the knee under 
Diagnostic Code 5257 is the service-connected disorder, and 
degenerative arthritis under Diagnostic Code 5010 is a 
residual condition.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5256 
through 5263 (1998).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1998).  

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent disability rating is assigned for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  A 30 percent disability rating requires severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  The most recent ranges of motion 
for the veteran's knees were full extension and flexion to 
approximately 140 degrees.  The criteria for evaluating 
limitation of flexion or extension of the leg are given at 
Diagnostic Codes 5260 and 5261.  Flexion limited to 60 
degrees is noncompensable under Diagnostic Code 5260.  A 
compensable evaluation requires flexion limited to 45 
degrees.  Limitation of extension to five degrees is 
noncompensable under Diagnostic Code 5261, and extension 
limited to 10 degrees is required for a 10 percent 
evaluation.  With full range of motion, there is no basis for 
assigning a compensable evaluation under Diagnostic Code 5260 
or 5261. 

The RO assigned the 10 percent disability ratings for each 
knee indicating that this was based on painful or limited 
motion of a major joint and stated this rating "may also be 
applied once to multiple joints if there is no limited or 
painful motion."  The 10 percent rating cannot be assigned 
for each knee pursuant to the diagnostic criteria under 
Diagnostic Code 5003 because the veteran does not have a 
major joint affected by limitation of motion.  Therefore, had 
the RO not assigned separate ratings for each knee, he could 
have received, at most, a 20 percent rating under Diagnostic 
Code 5003 for x-ray evidence of involvement of two or more 
major joints with occasional incapacitating exacerbations.  
The veteran's 10 percent ratings for each knee, with addition 
of the bilateral factor, effectively mean that he is already 
receiving a 20 percent disability rating for these 
conditions.  See 38 C.F.R. §§ 4.25 and 4.26 (1998).  There is 
no basis for assignment of higher ratings under Diagnostic 
Code 5003.

Upon VA examination in December 1996, the veteran denied any 
problems with instability of the knees.  However, he 
testified in April 1997 that his knees had recently given out 
resulting in a fall, and the VA treatment records confirmed 
this.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Despite the 
veteran's complaints, there is no medical evidence of 
subluxation of either knee or of any laxity or instability of 
either knee.  The VA examination and outpatient record, as 
well as the service medical records, have indicated that his 
knees are stable.  Since there is no objective evidence of 
subluxation or instability of either knee, the preponderance 
of the evidence is against assignment of an increased 
disability rating under Diagnostic Code 5257.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
The veteran is rated under a hyphenated diagnostic code 
(Diagnostic Code 5257-5010).  One of the diagnostic codes 
applicable to his service-connected disability (i.e., 
traumatic arthritis under Diagnostic Code 5010) is based upon 
limitation of motion.  The other diagnostic code for 
impairment of the knee under Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The veteran could receive a 
separate evaluation for arthritis with limitation of motion 
under Diagnostic Code 5003 and for other impairment of the 
knee with subluxation or lateral instability under Diagnostic 
Code 5257 if he had additional disability attributable to 
limitation of motion.  However, the medical evidence does not 
show that he has any subluxation, laxity, or instability of 
either knee, and he does not have any limitation of motion.  
He cannot, therefore, be granted separate evaluations under 
Diagnostic Code 5257 and under Diagnostic Code 5003 since he 
does not manifest symptomatology warranting a separate 
evaluation.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

The veteran has consistently complained of bilateral knee 
pain, and he maintains that impairment from his knee 
disorders is directly proportional to his level of physical 
activity.  However, the objective medical evidence does not 
support a conclusion that the veteran suffers any additional 
functional loss and/or limitation of motion.  He has full 
range of motion for both knees.  There is no evidence of 
symptoms such as impaired gait, impaired muscle strength, or 
muscle atrophy, which indicates that the effect of the 
veteran's knee disorders on his functional abilities is 
negligible.  He does not receive regular treatment for his 
knee disorders, nor has he required physical therapy.  He 
does not require assistive devices for ambulation, nor does 
he regularly wear a brace for either knee.  There is nothing 
in the medical records showing severe findings that would 
support a higher evaluation.

The veteran's primary complaint regarding his knee disorders 
is pain, especially with certain physical activity, and his 
complaints of pain must be considered in evaluating his 
claims.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
the Board finds that a 10 percent disability rating for each 
knee for, at most, minimal overall impairment adequately 
compensates the veteran for his pain and for any occasional 
functional loss he may experience during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of either knee disability.  The evidence shows 
no objective evidence of disability such as limitation of 
motion or instability.  The medical evidence does not show 
more severe and frequent symptomatology such as would warrant 
a 20 percent disability rating for either knee.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against assignment of disability ratings higher than 10 
percent for either of the veteran's knee disorders.

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing to warrant the maximum disability rating of 10 
percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under Diagnostic Code 
5259.  None of these diagnostic codes would result in a 
higher disability evaluation for the veteran's knee 
conditions, nor would they be more appropriate to his 
disability.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating is warranted where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  The Court has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The medical evidence does not indicate that either 
of the veteran's knees is ankylosed, and it is clear that 
neither knee is immobilized since he has full range of 
motion.  Therefore, the criteria for an increased rating 
under Diagnostic Code 5256 have not been met.

In order to be evaluated at 20 percent under Diagnostic Code 
5258, there must be dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  In order to be evaluated at 20 percent under 
Diagnostic Code 5262, there must be malunion of the tibia and 
fibula with moderate knee disability.  There is no evidence 
in this case of dislocation of the semilunar cartilage of 
either of the veteran's knees.  There is also no evidence of 
malunion of either tibia and fibula.  Therefore, the criteria 
for an increased rating under these diagnostic codes have not 
been met.

The preponderance of the evidence being against the veteran's 
claims, the evidence is not equally balanced, and the 
veteran's claims must be denied.


ORDER

Entitlement to service connection for residuals of right 
ankle sprain and pilonidal cyst is denied.

Entitlement to a disability rating higher than 10 percent for 
residuals of right knee injury with traumatic arthritis is 
denied.

Entitlement to a disability rating higher than 10 percent for 
residuals of left knee injury with traumatic arthritis is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

